Supreme Court of Florida
                                    ____________

                                    No. SC20-1263
                                    ____________


        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.220.

                                 September 10, 2020

PER CURIAM.

      The Court, on its own motion, amends Florida Rule of Judicial

Administration 2.220 (Conferences of Judges) to add new subdivision (d)

(Cooperation and Coordination). See art. V, § 2(a), Fla. Const.; Fla. R. Jud.

Admin. 2.140(g)(1).

      New subdivision (d) is added to rule 2.220 to require the Conference of

District Court of Appeal Judges, the Conference of Circuit Court Judges, and the

Conference of County Court Judges to cooperate and coordinate with each other

and the state courts administrator on matters that have branch-wide implications,

consistent with the conferences’ purpose of the betterment of the judicial system

and subject to the direction of the chief justice.
      Accordingly, the Court amends the Florida Rules of Judicial Administration

as reflected in the appendix to this opinion. New language is indicated by

underscoring. The amendment shall become effective immediately upon the

release of this opinion. Because this amendment was not published for comment

prior to its adoption, interested persons shall have seventy-five days from the date

of this opinion in which to file comments with the Court. 1

      It is so ordered.

CANADY, C.J., and POLSTON, LABARGA, LAWSON, MUÑIZ, and
COURIEL, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THIS AMENDMENT.

Original Proceeding – Florida Rules of Judicial Administration



       1. All comments must be filed with the Court on or before November 24,
2020, with a separate request for oral argument if the person filing the comment
wishes to participate in oral argument, which may be scheduled in this case. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.



                                        -2-
                                   APPENDIX

RULE 2.220.        CONFERENCES OF JUDGES

      (a) – (c)    [No Change]

       (d) Cooperation and Coordination. The conferences of judges shall
cooperate and coordinate with each other and the state courts administrator on all
matters that have implications for the branch as a whole, consistent with their
purpose of the betterment of the judicial system of the state and subject to the
direction of the chief justice as the chief administrative officer of the judicial
branch.




                                        -3-